DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 12, what is the word “it” referring to?  In line 12, the word -- an -- should be inserted before the phrase “intermediate power”.  In line 13, the word -- the -- should be inserted before the phrase “intermediate power”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 22, the phrase “the adjustable power” is vague.  Is this referring to the “regulated, controlled output power” produced by the adjustable voltage regulator in lines 8-10 or “the intermediate power” applied to the adjustable voltage regulator in lines 12-13?  Please clarify. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,417,347 (Weidman et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features (e.g. ultrasonic occupancy sensor, ultrasonic transmitter, ultrasonic receiver, an power supply having an adjustable voltage regulator, an ultrasonic voltage envelope, ultrasonic peak noise signal, a controller connected to the transmitter, receiver and power supply for controlling the power according to input of the sensor and peak noise signal) in the Instant application are claimed in the claims and taught in the specification of the ‘347 Weidman et al. patent.  Therefore, the claims in the Instant application are not patentably distinct from the claims in the patent of ‘347 Weidman et al..

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,175,371 (Weidman et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features (e.g. ultrasonic occupancy sensor, ultrasonic transmitter, ultrasonic receiver, an power supply having an adjustable voltage regulator, an ultrasonic voltage envelope, ultrasonic peak noise signal, a controller connected to the transmitter, receiver and power supply for controlling the power according to input of the sensor and peak noise signal) in the Instant application are claimed in the claims and taught in the specification of the ‘371 Weidman et al. patent.  Therefore, the claims in the Instant application are not patentably distinct from the claims in the patent of ‘371 Weidman et al..

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,620,327 (Weidman et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features (e.g. ultrasonic occupancy sensor, ultrasonic transmitter, ultrasonic receiver, an power supply having an adjustable voltage regulator, an ultrasonic voltage envelope, ultrasonic peak noise signal, a controller connected to the transmitter, receiver and power supply for controlling the power according to input of the sensor and peak noise signal) in the Instant application are claimed in the claims and taught in the specification of the ‘347 Weidman et al. patent.  Therefore, the claims in the Instant application are not patentably distinct from the claims in the patent of ‘327 Weidman et al..

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,002,869 (Weidman et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features (e.g. ultrasonic occupancy sensor, ultrasonic transmitter, ultrasonic receiver, an power supply having an adjustable voltage regulator, an ultrasonic voltage envelope, ultrasonic peak noise signal, a controller connected to the transmitter, receiver and power supply for controlling the power according to input of the sensor and peak noise signal) in the Instant application are claimed in the claims and taught in the specification of the ‘869 Weidman et al. patent.  Therefore, the claims in the Instant application are not patentably distinct from the claims in the patent of ‘869 Weidman et al..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861